SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

     In re Attorney General Law Enforcement Directive Nos. 2020-5 and 2020-6
                          (A-26/27/28/29/30-20) (085017)

Argued March 2, 2021 -- Decided June 7, 2021

RABNER, C.J., writing for a unanimous Court.

        In June 2020, weeks after George Floyd was killed at the hands of a Minneapolis
Police Officer, the Attorney General for New Jersey issued two Directives. They call for
the release of the names of law enforcement officers who commit disciplinary violations
that result in the imposition of “major discipline” -- termination, demotion, or a
suspension of more than five days. A summary of the misconduct and the sanction
imposed must also be disclosed. In this appeal, the Court considers challenges brought
against the Directives by five groups representing state and local officers.

       Directive 2020-5 applies to all law enforcement agencies in the State, including
local police departments; Directive 2020-6 applies to the State Police and other agencies
within the Department of Law and Public Safety (Department). Both Directives
encompass all findings of major discipline after January 1, 2020. In addition, for the
State Police and other agencies within the Department, officers subjected to major
discipline dating back twenty years would be identified publicly. The Directives mark a
sharp change in practice. Previously, the Attorney General fought to shield the identities
of law enforcement officers disciplined for serious misconduct.

       Appellants and intervenors challenged the Directives on a number of grounds.
The Appellate Division upheld the Directives against the parties’ facial challenge. 465
N.J. Super. 111, 128-29, 162 (App. Div. 2020). The court concluded that the Attorney
General had the authority to issue the Directives and found that the Directives did not
conflict with the Open Public Records Act (OPRA) or other authorities relating to the
confidentiality of personnel records. Id. at 140-48. The court also found the retroactive
nature of the Directives did not run counter to ex post facto principles. Id. at 149.

        In light of the limited record before it and the fact that appellants brought only a
facial challenge to the Directives, the Appellate Division declined to address any contract
claims or related arguments based on promissory and equitable estoppel, id. at 153-54,
leaving open the possibility of individual as-applied challenges, id. at 154-55.


                                             1
        The Appellate Division found that the Directives did not violate constitutional
guarantees of due process, id. at 156-57, or equal protection, id. at 157-59. The court also
rejected claims that the Directives violate the Administrative Procedure Act (APA), id. at
159-60, and that they impair appellants’ right to contract and violate their constitutional
right to collective negotiations, id. at 160-61. Finally, the appellate court concluded the
Directives are not arbitrary, capricious, unreasonable, or against public policy. Id. at 161.

       The Court granted appellants’ petitions for certification. 244 N.J. 447 (2020).

HELD:          *The Attorney General had the authority to issue the Directives, which
satisfy the deferential standard of review for final agency decisions. The Directives are
designed to enhance public trust and confidence in law enforcement, to deter misconduct,
to improve transparency and accountability in the disciplinary process, and to identify
repeat offenders who may try to move from one sensitive position to another. In short,
the Directives are consistent with legislative policies and rest on a reasonable basis.

               *The Court does not find merit in the bulk of the remaining challenges but
explains that one claim requires more careful attention: Officers subjected to major
discipline for the past twenty years say they were promised that their names would not be
released, and that they relied on that promise in resolving disciplinary accusations. In
essence, they ask the State to stand by promises they claim were made throughout the
prior twenty years. To resolve that serious issue, a judge will need to hear and evaluate
testimony and decide if the elements of the doctrine of promissory estoppel have been
met for disciplinary matters settled before the Directives were announced. The Court
offers guidance for that process and, in a separate order, designates a single Judge of the
Superior Court to conduct the hearing described in section VI.B of the opinion.

              *The identities of officers subject to major discipline since the Directives
were issued in June 2020 may be disclosed; going forward, future disciplinary sanctions
can be disclosed in the same manner.

1. The Attorney General has broad authority over criminal justice matters, including “the
general supervision of criminal justice,” N.J.S.A. 52:17B-98, and the power to “adopt
rules and regulations for the efficient conduct of the work and general administration of
the [D]epartment, its officers and employees,” N.J.S.A. 52:17B-4(d). Over the years,
multiple Attorneys General have exercised that power to establish policies for the internal
affairs review process through the issuance of Internal Affairs Policy and Procedures
manuals (IAPPs). The first IAPP, in 1991, established a comprehensive set of procedures
to address allegations of officer misconduct. Five years later, the Legislature directed
every law enforcement agency in the State to adopt guidelines consistent with the IAPP.
N.J.S.A. 40A:14-181. Since 1991, each iteration of the IAPP has provided that the
progress of investigations and contents of case files were confidential but could be
released in limited circumstances. (pp. 20-22)
                                             2
2. Directives 2020-5 and 2020-6 altered historical practice by requiring that officers
subject to major discipline be identified publicly. Directive 2020-5 applies not only
prospectively but also for at least five months before it was issued. In addition, it states
that “nothing . . . prevents agencies from releasing similar information regarding
historical incidents of officer misconduct.” And Directive 2020-6, beyond its prospective
application, requires the agencies to which it applies to “publish the names of any officers
who have been subject to serious discipline in the past twenty years.” (pp. 22-24)

3. Under OPRA, government records are subject to disclosure unless the law exempts
them from access. Appellants highlight section 10 of the law, which limits the disclosure
of personnel and pension records. See N.J.S.A. 47:1A-10. Section 10, however, contains
an important exception: “[P]ersonnel or pension records . . . shall be accessible when
required to be disclosed by another law . . . .” Ibid. (emphasis added). A regulation the
Department adopted in 2014 provides that certain records “shall not be considered
government records subject to public access” under OPRA, but this regulation does not
apply to “records enumerated in N.J.S.A. 47:1A-10 as available for public access.”
N.J.A.C. 13:1E-3.2(a)(4). In other words, a record subject to disclosure under section 10
of OPRA is likewise subject to disclosure under the regulation. The same exception is
embedded in Executive Order 11, issued by Governor Byrne: “Except as otherwise
provided by law . . . an instrumentality of government shall not disclose . . . personnel or
pension records of an individual.” (emphasis added). (pp. 24-26)

4. Based on their statutory authority, see N.J.S.A. 52:17B-98 and -4(d), Attorneys
General have issued directives that govern the disciplinary process. Attorney General
directives relating to the administration of law enforcement have the “force of law.” See
N. Jersey Media Grp., Inc. v. Township of Lyndhurst, 229 N.J. 541, 565 (2017). The
IAPP, in particular, carries the force of law for State and local law enforcement.
Fraternal Ord. of Police, Newark Lodge No. 12 v. City of Newark, 244 N.J. 75, 100-01
(2020). Moreover, the Legislature enacted a separate statute that underscores the force of
the IAPP. N.J.S.A. 40A:14-181 embraces the Attorney General’s policy on internal
affairs matters by directing law enforcement agencies throughout the state to adopt
guidelines consistent with the IAPP. And the policy in effect at the time section 181 was
enacted -- the 1992 IAPP -- declared that police executives, like the Attorney General,
could release disciplinary records. The Directives therefore do not conflict with OPRA,
N.J.A.C. 13:1E-3.2(a), or Executive Order 11. (pp. 27-28)

5. Courts apply a deferential standard to final agency actions and will not overturn them
unless they are arbitrary, capricious, or unreasonable. For actions like the Directives,
judicial intervention is limited to those rare circumstances in which it is clear the agency
action is inconsistent with its mandate. The Legislature empowered the Attorney General
to issue directives. To determine whether a particular directive is arbitrary, capricious, or
unreasonable, courts consider whether “there is any fair argument in support of the course
taken.” Flanagan v. Dep’t of Civ. Serv., 29 N.J. 1, 12 (1959). (pp. 29-33)
                                             3
6. The Court reviews the Directives, which detail the Attorney General’s justification for
releasing the names of officers subject to major discipline. The Court also reviews
appellants’ concerns and arguments about the wisdom and consequences of the
Directives. Disagreement over a policy, however, does not make it arbitrary, capricious,
or unreasonable. If an administrative action is consistent with legislative policies, rests
on a reasonable basis, reflects careful consideration of the issues, and can otherwise
satisfy the standard for appellate scrutiny, the policy should be upheld. Here, the
Attorney General exercised authority the Legislature placed in his office to develop and
revise disciplinary policies. He acted to enhance public trust and confidence in law
enforcement, to deter misconduct, to improve transparency and accountability in the
internal affairs process, and to prevent officers from evading the consequences of their
misconduct. The Attorney General’s reasoned bases for acting were fully consistent with
the Department’s mandate. The Directives implement a practice that is common in other
professions. Once again, thoughtful concerns in opposition to a new policy are not fatal
to administrative action. The Attorney General’s decision to release the names of law
enforcement officers subject to major discipline is consistent with his delegated authority
and grounded in reason. It is not arbitrary, capricious, or unreasonable. (pp. 33-40)

7. The Ex Post Facto Clause is aimed at laws that retroactively alter the definition of
crimes or increase the punishment for criminal acts. The Directives do none of those
things. Nor do they reflect a change in the law. The Attorney General’s authority is
grounded in statutes enacted decades ago, and the Attorney General has advised officers
for more than twenty years that internal affairs records might be released. Insofar as
appellants challenge the Attorney General’s exercise of his discretionary authority to
change longstanding practice, their claim emphasizes estoppel principles. (pp. 40-41)

8. Appellants argue that the Directives violate the doctrine of promissory estoppel; they
also rely on the related theory of equitable estoppel. The Court reviews the elements of
those claims and notes that appellants submitted multiple certifications to demonstrate
that the Office of the Attorney General made clear promises of confidentiality throughout
the disciplinary process. (pp. 41-43)

9. Although the record is incomplete, it raises significant concerns in that it suggests that
officers who agreed to major discipline received assurances of confidentiality. Each
IAPP stresses that records of internal affairs investigations are confidential and that files
must be “clearly marked as confidential.” In addition, a series of certifications in the
record from the Superintendent of the State Police and others assert that for many years,
the internal affairs process has been replete with promises of confidentiality and
reassurances from state officials to officers who agreed to discipline. Representations
made by the Attorney General in a 2018 brief in another matter appear to validate part of
the certifications before the Court in this case. The disclosure of disciplinary records in
criminal cases and in response to civil discovery requests does not undermine appellants’
estoppel argument. (pp. 43-50)
                                              4
10. The Court exercises its supervisory authority to establish a process for consideration
of the estoppel claims raised by officers who settled their disciplinary actions, which will
help ensure that relevant issues are resolved in a uniform and efficient manner. In section
VI.B of the opinion, the Court details that process for State Troopers, which will begin
with a broad-ranging evidentiary hearing before a single judge. The hearing should
explore the practice of the State Police relating to disciplinary matters, and the question
of confidentiality, in particular, before the Directives were issued. If the court finds that
promises of confidentiality were made and relied on consistent with the appropriate legal
standards, it could bar the release of names of law enforcement officers subject to
Directive 2020-6 for disciplinary matters settled before June 19, 2020. If the record does
not support such a conclusion for the entire group of officers, the court’s more limited
findings may be incorporated and made part of the record in individual challenges that
will likely follow. The Court provides guidance for those challenges, including that
officers will have 45 days to file an action upon receiving notice of proposed disclosure
by the Attorney General. (pp. 50-53)

11. The Court does not separately address potential challenges that may arise if or when
local chief law enforcement executives decide to release names of officers involved in
historical incidents of misconduct. If parties seek to challenge orders by chief law
enforcement executives, pursuant to Directive 2020-5, on estoppel grounds, they may file
an application with the Assignment Judge in their respective vicinages. Assignment
Judges have the authority to set up a process similar to the one outlined for State
Troopers -- a broad-based evidentiary hearing about an agency’s disciplinary practices,
followed by individual as-applied challenges, if necessary. The procedures outlined in
section VI.B for as-applied challenges brought by Troopers would apply. (pp. 53-54)

12. For major discipline imposed after the Attorney General issued the Directives, officers
can expect their identities will be released to the public. They may challenge disciplinary
findings in the ordinary course. The framework outlined in section VI.B applies only to
historical cases of major discipline, imposed before the Directives were issued, in which
officers challenge the release of their names on estoppel grounds. (pp. 54-55)

13. Appellants claim the Directives violate their rights to substantive and procedural due
process and equal protection; run afoul of the APA; impair their constitutional right to
contract; and violate their constitutional right to collective negotiations. As to those
points, the Court affirms the judgment of the Appellate Division largely for the reasons
stated in Judge Accurso’s thoughtful opinion. -   See
                                                    - 465 N.J. Super. at 155-61. (p. 55)

       The judgment of the Appellate Division is AFFIRMED AS MODIFIED.

JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and PIERRE-LOUIS join in CHIEF JUSTICE RABNER’s opinion.


                                             5
       SUPREME COURT OF NEW JERSEY
      A-26/27/28/29/30 September Term 2020
                      085017


              In re Attorney General
            Law Enforcement Directive
             Nos. 2020-5 and 2020-6

      On certification to the Superior Court,
  Appellate Division, whose opinion is reported at
      465 N.J. Super. 111 (App. Div. 2020).

      Argued                      Decided
    March 2, 2021               June 7, 2021


Kevin D. Jarvis argued the cause for appellant New
Jersey Law Enforcement Superior Officers Association
(O’Brien, Belland & Bushinsky, attorneys; Kevin D.
Jarvis and Matthew B. Madsen, on the briefs).

James M. Mets argued the cause for appellant State
Troopers Fraternal Association of New Jersey (Mets
Schiro & McGovern and Markman & Cannan, attorneys;
James M. Mets and Robert R. Cannan, of counsel and on
the briefs, and Brian J. Manetta, on the briefs).

Katherine Hartman argued the cause for appellants State
Troopers Non-Commissioned Officers Association of
New Jersey and State Troopers Superior Officers
Association of New Jersey, and their current respective
presidents, Pete J. Stilianessis and Richard Roberts
(Attorneys Hartman, Chartered, Law Offices of Robert A.
Ebberup, Law Office of D. John McAusland, and Loccke,
Correia & Bukosky, attorneys; Katherine D. Hartman,
Mark A. Gulbranson, Jr., Robert A. Ebberup, D. John
McAusland, and Michael A. Bukosky, on the briefs).


                         1
Matthew Areman argued the cause for appellants New
Jersey State Policemen’s Benevolent Association and
New Jersey State Lodge of the Fraternal Order of Police
and their current respective presidents, Patrick Colligan
and Robert W. Fox (Zazzali, Fagella, Nowak, Kleinbaum
& Friedman, attorneys; and Markowitz & Richman,
attorneys; Paul L. Kleinbaum, Craig A. Long, and
Matthew Areman, on the briefs).

Frank M. Crivelli argued the cause for appellants
Policemen’s Benevolent Association Local Number 105,
Policemen’s Benevolent Association Local Number 383,
Policemen’s Benevolent Association Local 383A,
Policemen’s Benevolent Association Local 383B, and the
New Jersey Law Enforcement Supervisors Association
(Crivelli & Barbati, attorneys; Frank M. Crivelli, on the
briefs).

Jeremy Feigenbaum, State Solicitor, argued the cause for
respondent Attorney General of New Jersey (Gurbir S.
Grewal, Attorney General, attorney; Jeremy Feigenbaum
and Jane C. Schuster, Assistant Attorney General, of
counsel and on the briefs, and Christopher Weber, Sean
P. Havern, Patrick Jhoo, Brandon C. Simmons, Emily K.
Wanger, and Emily Marie Bisnauth, Deputy Attorneys
General, on the briefs).

Vito A. Gagliardi, Jr. argued the cause for amicus curiae
New Jersey State Association of Chiefs of Police (Porzio
Bromberg & Newman, attorneys; Vito A. Gagliardi, Jr.,
of counsel and on the brief, and David L. Disler and
Thomas J. Reilly, on the brief).

Joseph E. Krakora, Public Defender, argued the cause for
amici curiae Public Defender of New Jersey and
Association of Criminal Defense Lawyers of New Jersey
(Joseph E. Krakora, Public Defender, attorney; and
Gibbons, attorneys; Joseph E. Krakora and Lawrence S.
Lustberg, on the brief).

                          2
   Alexander Shalom argued the cause for amici curiae
   American Civil Liberties Union of New Jersey, Bayard
   Rustin Center for Social Justice, Cherry Hill Women’s
   Center, Ethical Culture Society of Bergen County, Fair
   Share Housing Center, Faith in New Jersey, Housing and
   Community Development Network of New Jersey, Latino
   Action Network, LatinoJustice PRLDEF, Legal
   Advocacy Project of UU FaithAction of New Jersey,
   Libertarians for Transparent Government, NAACP
   Newark, National Association for the Advancement of
   Colored People New Jersey State Conference, National
   Organization for Women of New Jersey, Newark
   Communities for Accountable Policing, New Jersey
   Alliance for Immigrant Justice, New Jersey Clergy
   Coalition for Justice, New Jersey Coalition Against
   Sexual Assault, New Jersey Institute for Social Justice,
   New Jersey Prison Justice Watch, Partners for Women
   and Justice, People’s Organization for Progress,
   Salvation and Social Justice, Service Employees
   International Union Local 32BJ, SPAN Parent Advocacy
   Network, Volunteer Lawyers for Justice, Women Who
   Never Give Up, Inc. (American Civil Liberties Union of
   New Jersey Foundation; attorneys; Alexander Shalom,
   Jeanne LoCicero, Karen Thompson, and Molly K.C.
   Linhorst, on the brief).

   CJ Griffin argued the cause for amici curiae National
   Coalition of Latino Officers and Law Enforcement
   Action Partnership (Pashman Stein Walder Hayden,
   attorneys; CJ Griffin, on the brief).

   Bruce S. Rosen submitted a brief on behalf of amicus
   curiae Reporters Committee for Freedom of the Press
   (McCusker, Anselmi, Rosen & Carvelli; attorneys; Bruce
   S. Rosen, on the brief).


CHIEF JUSTICE RABNER delivered the opinion of the Court.



                             3
      In June 2020, weeks after George Floyd was killed at the hands of a

Minneapolis Police Officer, the Attorney General for New Jersey issued two

Directives. They call for the release of the names of law enforcement officers

who commit disciplinary violations that result in the imposition of “major

discipline” -- termination, demotion, or a suspension of more than five days.

A summary of the misconduct and the sanction imposed must also be

disclosed.

      One Directive applies to all law enforcement agencies in the State,

including local police departments; the other applies to the State Police and

other agencies within the Department of Law and Public Safety (Department).

Both Directives encompass all findings of major discipline after January 1,

2020. In addition, for the State Police and other agencies within the

Department, officers subjected to major discipline dating back twenty years

would be identified publicly.

      The Directives mark a sharp change in practice. Previously, the

Attorney General fought to shield the identities of law enforcement officers

disciplined for serious misconduct.

      Five groups representing state and local officers challenged the

Directives on multiple grounds. In a comprehensive opinion, the Appellate

Division rejected their facial challenge to the Directives. In re Att’y Gen. L.

                                        4
Enf’t Directive Nos. 2020-5 & 2020-6, 465 N.J. Super. 111, 162 (App. Div.

2020). We do as well.

      We find that the Attorney General had the authority to issue the

Directives. In evaluating them, appellate review of final agency decisions,

which the Directives represent, is limited to whether an action is arbitrary,

capricious, unreasonable, or contrary to public policy. See In re State & Sch.

Emps.’ Health Benefits Comm’ns’ Implementation of Yucht, 233 N.J. 267,

279 (2018).

      The challengers present a number of concerns; yet, in our view, the

Directives satisfy the deferential standard of review. They are designed to

enhance public trust and confidence in law enforcement, to deter misconduct,

to improve transparency and accountability in the disciplinary process, and to

identify repeat offenders who may try to move from one sensitive position to

another. In short, the Directives are consistent with legislative policies and

rest on a reasonable basis.

      We do not find merit in the bulk of the remaining challenges. One

claim, however, requires more careful attention. Going forward, officers can

expect that their names will be disclosed if they commit acts that result in

major discipline. Officers subjected to that level of discipline for the past

twenty years, however, present a straightforward argument: they say they

                                        5
were promised that their names would not be released, and that they relied on

that promise in resolving disciplinary accusations. The officers present a

number of certifications in support of that claim, including one from the

former Superintendent of the State Police. In essence, they ask the State to

stand by promises they claim were made throughout the prior twenty years.

      To resolve that serious issue, a judge will need to hear and evaluate

testimony and decide if the elements of the doctrine of promissory estoppel

have been met. To establish an orderly process for potentially hundreds of

future proceedings, we offer guidance for disciplinary cases resolved up to

twenty years before the Directives were issued.

      A single trial judge will be designated to hear testimony that could apply

to all of the challenges. The judge’s ruling might resolve the claim as a whole;

if not, the record created at the hearing can be used in individual as-applied

challenges that State Troopers and others can pursue afterward. A similar

process can be used in the event local officials choose to release historical

incidents of serious misconduct.

      To be clear, that process will apply only to disciplinary matters settled

before the Directives were announced. The Attorney General had the right to

change course and direct that details of future serious disciplinary matters --

including the names of the officers disciplined -- will be revealed to the public.

                                        6
That practice is routine in other professions and shines light on both the

overall disciplinary process and individual wrongdoing. The identities of

officers subject to major discipline since the Directives were issued in June

2020 may be disclosed; going forward, future disciplinary sanctions can be

disclosed in the same manner.

      We therefore modify and affirm the judgment of the Appellate Division

and remand for further proceedings consistent with this opinion.

                                        I.

      George Floyd’s death on May 25, 2020 prompted nationwide protests

and calls for greater accountability of police officers. Several weeks later,

New Jersey Attorney General Gurbir S. Grewal issued two directives that

require the release of the names of law enforcement officers who receive, and

have received, major discipline. See Attorney General, Directive Requiring

Public Disclosure of the Identities of Officers Who Commit Serious

Disciplinary Violations (June 15, 2020) (Directive 2020-5); Attorney General,

Directive Requiring Public Disclosure of the Identities of Department’s

Officers Who Committed Serious Disciplinary Violations Since 2000 (June 19,

2020) (Directive 2020-6).

      As noted above, Directives 2020-5 and 2020-6 require law enforcement

agencies to publish summaries of complaints against law enforcement officers

                                        7
that result in an officer’s termination, demotion, or suspension for more than

five days. Each officer’s identity, along with the sanction imposed, must be

disclosed as well.

      Directive 2020-5 applies to all local and county law enforcement. The

Directive required each agency to publish its first report by December 31,

2020, covering disciplinary actions for the prior twelve months. Agencies

could choose to disclose historical incidents of misconduct as well.

      Directive 2020-6 applies to three agencies in the Department: the New

Jersey State Police; Division of Criminal Justice; and Juvenile Justice

Commission. The Directive required each agency to disclose, no later than

July 15, 2020, the same information dating back to January 1, 2000: the names

of officers subject to major discipline; a synopsis of their misconduct; and the

sanction imposed. Under the Directive, each agency must give at least seven

days’ prior notice before publication to each officer, “whenever possible.” For

retired employees, the agencies must “make reasonable efforts to contact the

officer[s] at their last known residential address, email address, or phone

number.”

      The Attorney General stated that he issued the Directives pursuant to his

authority to provide for the “general supervision of criminal justice” as the




                                        8
State’s chief law enforcement officer. The Directives and their rationale are

discussed in greater detail below.

      Five groups filed a facial challenge to the Directives: the State Troopers

Fraternal Association of New Jersey and, as intervenors, the Association of

Former New Jersey State Troopers, the New Jersey Former Troopers Heritage

Foundation, Inc., and Former Trooper Members and FTA Members No. 1 & 2;

the State Troopers Non-Commissioned Officers Association of New Jersey,

the State Troopers Superior Officers Association of New Jersey, and their

respective presidents, Pete J. Stilianessis and Richard Roberts; Policeme n’s

Benevolent Association (PBA) Local Number 105, PBA Local Number 383,

PBA Local Number 383A, PBA Local Number 383B, and the New Jersey Law

Enforcement Supervisors Association; the New Jersey Superior Officers Law

Enforcement Association (NJSOA); and the New Jersey State Policemen’s

Benevolent Association, the New Jersey State Lodge of the Fraternal Order of

Police, and their respective presidents, Patrick Colligan and Robert W. Fox .

      Appellants and intervenors challenged the Directives on a number of

grounds. They claimed that the Attorney General lacked the authority to issue

the Directives; that the Directives were arbitrary, capricious, unreasonable, and

contrary to public policy; that retroactive disclosure of the names of officers

violated equitable doctrines; that the Directives ran afoul of the Administrative

                                        9
Procedure Act (APA); that they violated various constitutional rights,

including substantive and procedural due process, equal protection, and the

right to contract and to collective negotiations; and that the Directives violated

ex post facto principles.

      The Appellate Division stayed implementation of the Directives pending

the outcome of the challenge; that stay remains in effect. The court also

consolidated the appeals and granted motions to participate as amici curiae to

the following groups: the New Jersey State Association of Chiefs of Police;

the American Civil Liberties Union of New Jersey along with 23 other

organizations (ACLU); the Association of Criminal Defense Lawyers of New

Jersey and the New Jersey State Office of the Public Defender; and the

National Coalition of Latino Officers and the Law Enforcement Action

Partnership.

      The Appellate Division upheld the Directives against the parties’ facial

challenge. In re Att’y Gen. Directives, 465 N.J. Super. at 128-29, 162. The

court first concluded that the Attorney General had the authority to issue

Directives 2020-5 and 2020-6. The court found the Directives did not conflict

with section 10 of the Open Public Records Act (OPRA), N.J.S.A. 47:1A -10; a

regulation the Department adopted when OPRA was enacted, N.J.A.C. 13:1E-




                                        10
13.2; and Executive Order 11, issued by Governor Brendan Byrne, all relating

to the confidentiality of personnel records. Id. at 140-48.

      The court also found the retroactive nature of the Directives did not run

counter to ex post facto principles. Id. at 149. The Appellate Division noted

the Directives were neither penal nor criminal in nature, and rested on

longstanding statutory authority, not a change in the law. Ibid. Although not

convinced that a retroactivity analysis was warranted, the Appellate Division

concluded the Directives would survive such a challenge. Id. at 150. The

court explained the officers “have no constitutionally protected vested right

that the Directives could infringe,” ibid., and the Directives did not constitute a

manifest injustice, id. at 151-52.

      The Appellate Division acknowledged the Directives represented a “sea

change . . . in the Department’s policy regarding the confidentiality of officer

disciplinary records and” had engendered “deep feelings of unfairness . . .

among law enforcement officers,” who claimed they “were promised

confidentiality when they settled internal disciplinary charges.” Id. at 152-53.

The court also referred to the Attorney General’s concession that “some

officers might have contract claims to the confidentiality of internal settlement

agreements.” Id. at 153.




                                        11
      In light of the limited record before it and the fact that appellants

brought only a facial challenge to the Directives, the Appellate Division

declined to address any contract claims or related arguments based on

promissory and equitable estoppel. Id. at 153-54. The court left open the

possibility of individual as-applied challenges and directed that officers be

given fourteen days’ notice -- rather than the seven-day period the Directives

provided -- to pursue such claims. Id. at 154-55.

      The Appellate Division rejected appellants’ various constitutional

arguments. The court found the Directives did “not rise to the level of a

substantive due process violation implicating [appellants’] reputation or

privacy rights” under federal law. Id. at 156. Nor did the claim that

appellants’ “substantive due process right to privacy under [the] State

Constitution fare [any] better.” Ibid. The court reasoned that

            appellants cannot show they have a constitutionally
            protected reasonable expectation of privacy in their
            disciplinary records that is not outweighed by the
            government’s interest in public disclosure, in light of
            prior case law establishing their diminished expectation
            of privacy in those records, and the clear statement . . .
            since 2000 that the Attorney General could order the
            release of the records.

            [Ibid. (citing Doe v. Poritz, 142 N.J. 1, 88-91 (1995)).]

“[M]indful that [the] State Constitution extends due process pro tection to

personal reputation,” the appellate court found “no general right to a hearing
                                        12
here.” Ibid. The court added that “all affected officers have already received

all the process they were due for their disciplinary charges, including

representation by their union.” Id. at 156-57.

       The Appellate Division also found no merit in appellants’ equal

protection claims. The court observed that appellants “are not members of a

suspect class and no fundamental constitutional right is impinged by

publication of their disciplinary records.” Id. at 157. The court therefore

examined, and found, a rational basis for differentiating between law

enforcement officers and other public employees: Disclosure of “the names of

law enforcement officers who have received major discipline is obviously

rationally related to the Attorney General’s goal of increasing transparency of

internal affairs and officer discipline in the State’s law enforcement agencies,

thereby making them more accountable to the communities they serve.” Id. at

158.

       In addition, the Appellate Division found the distinction between

officers in the Department and those in local law enforcement was supported

by rational bases. Id. at 159. Only the first group faced certain disclosure of

major discipline dating back twenty years. Among other reasons proffered by

the Attorney General, the court cited his explanation that the decision to

release information about historical misconduct of local law enforcement

                                       13
should be left to “the law enforcement executive closest to the community.”

Id. at 158.

      The appellate court found the outcome would be the same under the

State Constitution. Id. at 159. Balancing “the affected officers’ right in the

confidentiality of their disciplinary records [and] the extent to which the

Directives impinge that right . . . against the public need for disclosure,” the

court concluded “the public need for more transparency in the internal affairs

processes of the State’s law enforcement agencies in this period of fraying

public trust in law enforcement outweighs the officers’ limited privacy right in

their disciplinary records.” Ibid.

      The Appellate Division next rejected appellants’ claim that the

Directives violate the APA. Id. at 159-60. The court observed the Directives

“fall within a statutory exception to the APA’s definition of an administrative

rule, because they constitute ‘statements concerning the internal management

or discipline of an agency.’” Id. at 160 (quoting N.J.S.A. 52:14B-2). As a

result, the court found the Directives did not need to be promulgated through

the APA’s formal rulemaking process. Ibid.

      The court also rejected appellants’ claims that the Directives impair their

right to contract and violate their constitutional right to collective negotiation s.

The court noted that no collectively negotiated agreements in the record

                                         14
“address[] the confidentiality of . . . disciplinary records . . . other than to

require compliance with the” Attorney General’s Internal Affairs Policy &

Procedures (IAPP). Ibid. Moreover, the court observed, the Attorney General

issued the IAPP pursuant to statutory authority, N.J.S.A. 40A:14-181, “outside

the collective negotiations process.” Ibid. The Appellate Division accordingly

concluded “a contract impairment analysis [was] unnecessary.” Ibid.

      The court added that any claims that “confidentiality assurances are

mandatorily negotiable” must first be brought before the Public Employees

Relations Commission. Id. at 160-61.

      Finally, the Appellate Division concluded the Directives are not

arbitrary, capricious, unreasonable, or against public policy. Id. at 161. The

court credited the Attorney General’s concern that public confidence in State

and local law enforcement officers -- which is “essential for them to safely and

effectively perform their jobs” -- “has become seriously frayed.” Ibid. As the

court explained, the Attorney General “determined he could best improve that

trust by instilling greater accountability in the internal affairs processes that

govern officer misconduct by ending the long practice of shielding the

identities of officers receiving major discipline.” Ibid. The Attorney

General’s Directives, the Appellate Division determined, “appear[] to us




                                          15
neither arbitrary nor capricious and, instead, consistent with existing law and

evolving public policy.” Id. at 162.

      The Appellate Division stayed the Directives for five days so that

appellants could seek review before this Court. Ibid. At the same time

appellants filed for emergent relief here, the Attorney General in essence

consented to a further stay pending the outcome of the case. Soon after, we

granted appellants’ petitions for certification. 244 N.J. 447 (2020).

      All of the amici who appeared before the Appellate Division continued

to participate in this appeal. See R. 1:13-9(d). We also granted leave to the

Reporters Committee for Freedom of the Press to appear as amicus curiae, and

to three additional organizations that joined the ACLU.

                                       II.

      Appellants represent members of the State’s 36,000 active law

enforcement officers and some retired officers. See N.J. State Police, Uniform

Crime Report, State of New Jersey 2016 174 (2016), https://www.njsp.org/ucr/

2016/pdf/2016a_uniform_crime_report.pdf. They largely raise the same

arguments they presented to the Appellate Division. Because their arguments

overlap, we summarize them together where possible.

      Appellants first argue that the Attorney General lacks authority to issue

the Directives because they conflict with section 10 of OPRA (N.J.S.A. 47:1A-

                                       16
10), regulations including N.J.A.C. 13:1E-3.2, and executive orders including

Executive Order 11 (Byrne). Appellants contend those sources protect the

confidentiality of public employees’ personnel records and prohibit the

disclosures the Directives require.

      Next, appellants claim the Directives are arbitrary, capricious,

unreasonable, and contrary to public policy. Among other arguments, they

contend the Attorney General failed to demonstrate the Directives will build

trust and promote transparency or that the benefits of the Directives outweigh

the potential harm to officers.

      Appellants also contend that many officers accepted discipline under

negotiated settlement agreements in exchange for a promise of confidentiality.

According to appellants, implementing the Directives would breach those

promises, violate the doctrines of promissory and equitable estoppel, and fail

to “turn square corners.” As a result, appellants seek to permanently enjoin the

Attorney General from enforcing the Directives.

      Certain appellants raise a number of additional arguments. They claim

the Directives violate the officers’ rights to substantive and procedural due

process and equal protection, impair their rights to contract and to negotiate

collectively, violate the APA, and apply retroactively in an unfair manner.




                                       17
      Appellant NJSOA adds that the Appellate Division’s instructions about

individual as-applied challenges are vague and unworkable and fail to provide

officers enough time to challenge the release of disciplinary information.

      The New Jersey State Association of Chiefs of Police, as amicus,

focuses on the retroactive nature of the Directives. The Association contends

the Directives are arbitrary, capricious, and unreasonable to the extent they are

applied retroactively. The Association also submits the Appellate Division’s

instructions for as-applied challenges are impractical.

      The Attorney General counters that the Directives promote trust,

transparency, and accountability; are not arbitrary or capricious; do not run

afoul of OPRA or any regulations or executive orders; are consistent with

estoppel doctrines, principles of retroactivity, and constitutional privacy

principles; are not subject to formal rulemaking under the APA; and do not

violate appellants’ due process rights, the privacy of victims, the requirements

of equal protection, or collective negotiations rights or contractual agreements.

The Attorney General asks the Court to place careful limits on as-applied

challenges and urges the Court to affirm the judgment of the Appellate

Division.

      A number of amici support the Directives. The ACLU and 26 other

organizations argue that police accountability requires transparency of police

                                        18
discipline. The organizations contend the Directives will provide the public

with critical information and, in turn, promote trust in the police and public

safety. The organizations note that many regulated professions in New Jersey

have transparent disciplinary processes.

      The National Coalition of Latino Officers and Law Enforcement Action

Partnership argue that transparency greatly benefits police officers and

promotes community trust. The groups also submit that transparency protects

the rights of officers of color and will improve the overall disciplinary process

for all officers.

      The Association of Criminal Defense Lawyers of New Jersey and the

Public Defender argue the Directives promote discovery of prior police

misconduct in criminal cases, consistent with New Jersey’s broad discovery

rules and the State’s constitutional obligation to produce exculpatory evidence.

      The Reporters Committee for Freedom of the Press submits that the

Directives will allow the news media to inform the public about officers’

misconduct and responses by law enforcement agencies. The Committee also

argues the Directives are compatible with OPRA.

                                       III.

      We first consider the Attorney General’s authority to issue the

Directives.

                                       19
                                        A.

      As the State’s chief law enforcement officer, the Attorney General has

broad authority over criminal justice matters that derives from several sources.

The Criminal Justice Act of 1970 declares it “the public policy of this State to

encourage cooperation among law enforcement officers and to provide for the

general supervision of criminal justice by the Attorney General as chief law

enforcement officer of the State.” N.J.S.A. 52:17B-98. The “[A]ct shall be

liberally construed to achieve these ends.” ----
                                            Ibid.

      The Legislature also empowered the Attorney General to “[f]ormulate

and adopt rules and regulations for the efficient conduct of the work and

general administration of the [D]epartment, its officers and employees.”

N.J.S.A. 52:17B-4(d). Over the years, multiple Attorneys General have

exercised that power to establish standards and policies for the internal affairs

review process of the State’s law enforcement agencies.

      In 1991, Attorney General Del Tufo issued the first Internal Affairs

Policy and Procedures manual. It established a comprehensive set of

procedures to address “allegations of officer misconduct or the improper

delivery of police services,” for the purposes of “bolster[ing] the integrity of

the police department.” 1991 IAPP at 15. Five years later, the Legislature

directed every law enforcement agency in the State, including local police

                                        20
departments, to “adopt and implement guidelines which shall be consistent

with the guidelines governing the [IAPP].” N.J.S.A. 40A:14-181. The

guidelines must be consistent with tenure and civil services laws and “ shall not

supersede any existing contractual agreements.” Ibid.

      Each iteration of the IAPP has addressed the confidentiality of the

disciplinary process. The 1991 IAPP expressly guaranteed that “[t]he progress

of internal affairs investigations and all supporting materials are considered

confidential information,” and “[t]he contents of the internal investigation case

files will be retained in the Internal Affairs Unit and clearly marked as

confidential.” 1991 IAPP at 15. Disciplinary hearings would “be closed to the

public,” unless the accused officer requested otherwise, and “[o]nly the police

executive or his designee [was] empowered to release publicly the details of an

internal investigation or disciplinary action.” Ibid.

      Revisions to the IAPP followed a similar approach: the progress of

investigations and contents of case files were confidential but could be

released in limited circumstances. The revised 2000 IAPP, for example, stated

that “information and records of an internal investigation” could be released

“[u]pon the request or at the direction of the county prosecutor or Attorney

General.” 2000 IAPP at 11-46. “The law enforcement executive officer”

could allow “access [to] a particular file or record for good cause,” and such

                                        21
access was to be granted “sparingly.” Id. at 11-46 to -47. That language

remained in the 2011, 2014, 2017, and 2019 versions of the IAPP. 2011 IAPP

at 47-48; 2014 IAPP at 42; 2017 IAPP at 42; 2019 IAPP at § 9.6.2.

      The IAPP also required law enforcement agencies to prepare an annual

report for the public that summarized types of complaints against officers and

their outcomes but did not include officers’ names. 2000 IAPP at 11-48; 2011

IAPP at 50; 2014 IAPP at 44; 2017 IAPP at 44; 2019 IAPP at § 9.11.1. The

annual report could be “statistical in nature.” 2011 IAPP at 50; 2014 IAPP at

44; 2017 IAPP at 44; 2019 IAPP at § 9.11.1. Starting with the 2019 IAPP,

public reports had to be posted on websites of law enforcement agencies. 2019

IAPP at § 9.11.1.

      In 2001, the Legislature likewise mandated the Superintendent of the

State Police to submit an annual report of complaints of misconduct against

members of the State Police, with the number of complaints and the results for

each category. N.J.S.A. 53:1-10.1. The statistical report “shall not disclose

personal identifiers” of any officers or complainants. Ibid.

      Directives 2020-5 and 2020-6 altered those historical practices. As

noted earlier, the Directives require that officers subject to major discipline be

identified publicly.




                                        22
      The current IAPP still requires each law enforcement agency to publish

on its public website, on an annual basis, a statistical report “summarizing the

types of complaints received and the dispositions of those complaints.”

Directive 2020-5 at 3-4 (amending 2019 IAPP § 9.11.1). But for complaints in

which an officer was terminated, received a reduction in rank or grade, or was

suspended for more than five days, Directive 2020-5 requires that the identity

of the officer be revealed, along with a brief summary of the offense and the

sanction imposed. Id. at 4 (amending 2019 IAPP § 9.11.2).

      The Directive distinguishes between “minor discipline” of up to five

days’ suspension and “major discipline.” Id. at 3. “Major disciplinary

violations can include conduct involving, among other things, excessive force

against civilians, racially derogatory comments, driving while intoxicated,

domestic violence, theft, the filing of false reports, and/or conduct that results

in criminal charges against the officer.” Ibid.

      Directive 2020-5, issued on June 15, 2020, requires agencies to publish

their first report no later than December 31, 2020, for discipline finalized

during the preceding twelve months. Id. at 3-4. The Directive thus applies not

only prospectively but also for at least five months before it was issued. In

addition, Directive 2020-5 states that “nothing . . . prevents agencies from




                                        23
releasing similar information regarding historical incidents of officer

misconduct.” Id. at 3.

      The changes to the IAPP outlined above apply prospectively to officers

in the New Jersey State Police, the Division of Criminal Justice, and the

Juvenile Justice Commission, as well as local law enforcement officials.

Directive 2020-6, issued on June 19, 2020, additionally requires the three state

agencies to “publish the names of any officers who have been subject to

serious discipline in the past twenty years.” Directive 2020-6 at 1. The

Attorney General directed the three agencies to publish, no later than July 15,

2020, the names of law enforcement officers subject to major discipline since

January 1, 2000. Id. at 2. According to the Directive, each division must

provide at least seven days’ notice to each officer, “whenever possible,” and

“make reasonable efforts to contact” former “officer[s] at their last known

residential address, email address, or phone number.” Ibid.

      Directive 2020-6 notes that it is a final agency action under Rule 2:2-

3(a)(2). Id. at 3.

                                       B.

      Appellants claim the Directives violate OPRA, N.J.A.C. 13:1E-3.2, and

Executive Order 11 (Byrne). According to appellants, those authorities protect




                                       24
the confidentiality of personnel records in a way that bars the key changes to

the IAPP. We do not agree.

      OPRA is designed to give the public ready access to government

records. The law seeks to promote transparency in government and avoid “the

evils inherent in a secluded process.” Brennan v. Bergen Cnty. Prosecutor’s

Off., 233 N.J. 330, 343 (2018) (quoting Mason v. City of Hoboken, 196 N.J.

51, 64 (2008)). OPRA’s drafters understood “that without access to

information contained in records maintained by public agencies citizens cannot

monitor the operation of our government or hold public officials accountable

for their actions.” Fair Share Hous. Ctr., Inc. v. State League of

Municipalities, 207 N.J. 489, 502 (2011).

      Under the statute, government records are subject to disclosure unless

the law exempts them from access. N.J.S.A. 47:1A-1. As the Appellate

Division aptly noted, however, “this is not an OPRA case.” In re Att’y Gen.

Directives, 465 N.J. Super. at 139. Appellants are not asking for records to be

disclosed; they seek the opposite.

      Appellants highlight section 10 of the law, which limits the disclosure of

personnel and pension records. See N.J.S.A. 47:1A-10 (“[T]he personnel or

pension records of any individual in the possession of a public agency . . . shall

not be considered a government record and shall not be made available for

                                       25
public access . . . .”). Appellants contend the provision is an express statement

of legislative policy in favor of confidentiality. Section 10, however, contains

an important exception: “[P]ersonnel or pension records . . . shall be

accessible when required to be disclosed by another law . . . .” Ibid. (emphasis

added).

      N.J.A.C. 13:1E-3.2(a), a regulation the Department adopted in 2014,

similarly ties back to section 10. The regulation provides that certain records

“shall not be considered government records subject to public access” under

OPRA. N.J.A.C. 13:1E-3.2(a). Among other categories of exempt items, the

regulation lists records about individual employees “relating to or which form

the basis of discipline.” Id. at (a)(4). But this regulation contains a critical

exception as well. It does not apply to “records enumerated in N.J.S.A. 47:1A-

10 as available for public access.” Id. at (a)(4). In other words, a record

subject to disclosure under section 10 of OPRA is likewise subject to

disclosure under the regulation.

      The same exception is embedded in Executive Order 11, issued by

Governor Byrne. The order provides, in part, that “[e]xcept as otherwise

provided by law . . . an instrumentality of government shall not disclose . . .

personnel or pension records of an individual.” Exec. Order No. 11

(November 15, 1974), 1 Laws of New Jersey 1974 765 (emphasis added).

                                        26
      As noted earlier, the Legislature expressly gave the Attorney General

responsibility over “the general supervision of criminal justice . . . as chief law

enforcement officer of the State,” N.J.S.A. 52:17B-98, and directed the

Attorney General to “[f]ormulate and adopt rules and regulations” to

administer the Department, N.J.S.A. 52:17B-4(d). Based on that authority,

Attorneys General have issued various directives that govern the disciplinary

process.

      As the Court has recognized on prior occasions, Attorney General

directives relating to the administration of law enforcement have the “force of

law.” See N. Jersey Media Grp., Inc. v. Township of Lyndhurst, 229 N.J. 541,

565 (2017) (concluding that the Attorney General’s Use of Force Policy has

“the force of law for police entities” (quoting O’Shea v. Township of West

Milford, 410 N.J. Super. 371, 382 (App. Div. 2009))); Paff v. Ocean Cnty.

Prosecutor’s Off., 235 N.J. 1, 20-21 (2018) (finding that a local police chief’s

general order does not carry the force of law, unlike guidelines, directives, and

policies issued by the Attorney General). The IAPP, in particular, carries the

force of law for State and local law enforcement. Fraternal Ord. of Police,

Newark Lodge No. 12 v. City of Newark, 244 N.J. 75, 100-01 (2020).

      Appellants contend that although the Attorney General has the power to

issue directives, they are not “laws” passed by the Legislature, and therefore

                                        27
do not trigger the exceptions in the above three sources. But even if we accept

that argument, the Legislature enacted a separate statute that underscores the

force of the IAPP. N.J.S.A. 40A:14-181 embraces the Attorney General’s

policy on internal affairs matters by directing law enforcement agencies

throughout the state to adopt guidelines consistent with the IAPP. See

Fraternal Ord. of Police, 244 N.J. at 101 (“Section 181 effectively made the

AG’s IAPP required policy for all municipal law enforcement agencies in New

Jersey.”). And the policy in effect at the time section 181 was enacted

declared that police executives, like the Attorney General, could release

disciplinary records. See 1992 IAPP (“Only the police executive or his

designee is empowered to release publicly the dispositions of an internal

investigation or disciplinary action.”).

      The Directives therefore do not conflict with OPRA, N.J.A.C. 13:1E-

3.2(a), or Executive Order 11. They are binding policy measures that provide

a basis in law for the release of the names of officers who have been subjected

to major discipline. 1




1
  N.J.S.A. 53:1-10.1, which appellants reference, has no bearing on the
Attorney General’s authority to issue the Directives. The statute is discussed
in section III.A above.
                                       28
                                         IV.

      Appellants also argue that the Directives are arbitrary, capricious, and

unreasonable and, therefore, cannot be upheld. The Attorney General

acknowledges the Directives are final agency action and contends that

appellants have not overcome the substantial deference owed the Department.

                                         A.

      Judicial review of actions by administrative agencies is provided for

under the State Constitution. N.J. Const. art. VI, § 5, ¶ 4; see In re Proposed

Quest Acad. Charter Sch. of Montclair Founders Grp., 216 N.J. 370, 383

(2013); see also R. 2:2-3(a)(2) (providing for review of final agency decisions

or actions in the Appellate Division).

      Courts apply a deferential standard to final agency actions and will not

overturn them unless an action is arbitrary, capricious, or unreasonable. In re

Yucht, 233 N.J. at 279. The burden to make that showing “rests upon the

[party] challenging the administrative action.” Lavezzi v. State, 219 N.J. 163,

171 (2014) (alteration in original) (quoting In re J.S., 431 N.J. Super. 321, 329

(App. Div. 2013)).

      The deferential standard is consistent with “the strong presumption of

reasonableness that an appellate court must accord an administrative agency’s

exercise of statutorily delegated responsibility.” City of Newark v. Nat. Res.

                                         29
Council, Dep’t of Env’t Prot., 82 N.J. 530, 539 (1980); accord Lavezzi, 219

N.J. at 171. The standard also recognizes the “agency’s expertise and superior

knowledge of a particular field,” In re Carter, 191 N.J. 474, 483 (2007)

(quoting Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)),

as well as the Judiciary’s “limited role . . . in reviewing the actions of other

branches of government,” In re Musick, 143 N.J. 206, 216 (1996).

      In applying the standard, courts do not consider what they might have

done in the agency’s place or substitute their judgment for the agency’s. See

Greenwood, 127 N.J. at 513. Courts instead typically consider three things:

            (1) whether the agency’s action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [In re Quest Acad., 216 N.J. at 385 (quoting Mazza v.
            Bd. of Trs., PFRS, 143 N.J. 22, 25 (1995)).]

      Although the three-part inquiry applies generally to all administrative

agency actions, see id. at 386, it is not a rigid standard. Its application

necessarily adjusts to accommodate the kind of agency action in question. See

generally Pressler & Verniero, Current N.J. Court Rules, cmts. 7.1 & 8.1 on R.

2:10-2 (2021).
                                        30
      Most administrative agencies perform two delegated functions: they

have the power to make rules that can have the effect of laws -- a quasi-

legislative role -- and the power to adjudicate individual cases -- a quasi-

judicial role. See Jacob A. Stein et al., 4 Administrative Law § 14.01 (2021);

accord Nw. Covenant Med. Ctr. v. Fishman, 167 N.J. 123, 135 (2001); see also In

re Quest Acad., 216 N.J. at 386 (citing examples); Jeffrey S. Mandel, N.J.

Appellate Practice, 38:1-2 (2021) (distinguishing types of administrative

action). “The line between the[] two functions,” however, “is not always a

clear one.” NLRB v. Wyman-Gordon Co., 394 U.S. 759, 770 (1969) (Black,

J., concurring); accord Metromedia, Inc. v. Dir., Div. of Tax’n, 97 N.J. 313,

332 (1984); Carls v. Civ. Serv. Comm’n of N.J., 17 N.J. 215, 220 (1955).

Agencies can also act in a hybrid manner, with features of rulemaking and

adjudication, or in an informal fashion, without a hearing. Nw. Covenant Med.

Ctr., 167 N.J. at 136-37.

      The nature of an administrative action affects how the standard of

appellate review is applied. See Pressler & Verniero, cmts. 7.1 & 8.1 on R.

2:10-2 (collecting cases). For example, the three-part test is a good fit for

review of quasi-judicial actions. In those matters, a robust record naturally

invites focused attention on the test’s second prong -- “whether the record

contains substantial evidence to support the findings on which the agency

                                        31
based its action.” In re Quest Acad., 216 N.J. at 385 (quoting Mazza, 143 N.J.

at 25). But for more policy-driven, quasi-legislative acts, the record may be

less extensive. An agency’s action must still rest on a reasonable factual basis,

but its choice between two supportable, yet distinct, courses of action “will not

be deemed arbitrary or capricious as long as it was reached ‘honestly and upon

due consideration.’” In re Adoption of Amends. & New Regs. at N.J.A.C.

7:27-27.1, 392 N.J. Super. 117, 135-36 (App. Div. 2007) (quoting Worthington

v. Fauver, 88 N.J. 183, 204-05 (1982)).

      The Directives do not fit easily into the typical categories of agency

action. They are not the result of adjudication, so there is no record of a

hearing before the Office of Administrative Law. See N.J.S.A. 52:14B-10;

N.J.A.C. 1:1-18.6(b), (c). Nor were they adopted under the rulemaking

requirements of the APA, N.J.S.A. 52:14B-1 to -15, which allows agencies to

give reasons for an action or policy during a notice and comment period, see

N.J.S.A. 52:14B-4.

      The Directives most closely resemble quasi-legislative action. They

apply in a uniform fashion without the need for individualized determinations.

When an executive branch official acts in a quasi-legislative manner, the

arbitrary and capricious “standard does demand that the reasons for the

decision be discernible, [but they] need not be as detailed or formalized as an

                                       32
agency adjudication of disputed facts.” In re Englewood on Palisades Charter

Sch., 320 N.J. Super. 174, 217 (App. Div. 1999), aff’d as modified, 164 N.J.

316 (2000); accord In re Red Bank Charter Sch., 367 N.J. Super. 462, 476

(App. Div. 2004); Bd. of Educ. of E. Windsor Reg’l Sch. Dist. v. State Bd. of

Educ., 172 N.J. Super. 547, 552 (App. Div. 1980).

      More generally, the appellate standard in such matters focuses on

whether the agency’s decision is consistent with its delegated authority.

Judicial intervention is limited to “those rare circumstances in which it is clear

that the agency action is inconsistent with its mandate.” In re Petition for

Rulemaking, 117 N.J. 311, 325 (1989).

      The Legislature empowered the Attorney General to issue directives. To

determine whether a particular directive is arbitrary, capricious, or

unreasonable, courts consider whether “there is any fair argument in support of

the course taken or any reasonable ground for difference of opinion among

intelligent and conscientious officials.” Flanagan v. Dep’t of Civ. Serv., 29

N.J. 1, 12 (1959). “Put another way, is the rule unreasonable or irrational?”

Bergen Pines Hosp. v. Dep’t of Human Servs., 96 N.J. 456, 477 (1984). To

answer that question, we turn to the Directives themselves.




                                        33
                                         B.

        The Directives detail the Attorney General’s justification for releasing

the names of officers subject to major discipline. Because the rationale

underlying the Directives is critical to this appeal, we quote from them at

length.

        Directive 2020-5 is addressed to all law enforcement chiefs. At the

outset, it acknowledges “good reasons why internal affairs records are not

generally disclosed,” namely, “the need to protect those who report and

witness police misconduct,” and the fact that a number of complaints “are

ultimately determined to be unsubstantiated or unfounded.” Directive 2020 -5

at 1.

        The Attorney General, however, also emphasizes that

              [l]aw enforcement officers are entrusted with
              extraordinary responsibility and it is imperative that all
              officers maintain the highest standards of good
              discipline and conduct.       Therefore, when a law
              enforcement agency concludes that one of its members
              has violated agency rules in a way that warrants
              professional sanction, there is a stronger rationale for
              public disclosure. And the more significant the
              violation, the more important it is that the public know
              about the misconduct.

              [Id.
               -- at 1-2.]




                                         34
      After briefly reviewing recent changes to the IAPP, Directive 2020 -5

continues:

             More is required to promote trust, transparency and
             accountability, and I have concluded that it is in the
             public’s interest to reveal the identities of New Jersey
             law enforcement officers sanctioned for serious
             disciplinary violations. Our state’s law enforcement
             agencies cannot carry out their important public safety
             responsibilities without the confidence of the people
             they serve. The public’s trust depends on maintaining
             confidence that police officers serve their communities
             with dignity and respect. In the uncommon instance
             when officers fall well short of those expectations, the
             public has a right to know that an infraction occurred,
             and that the underlying issue was corrected before that
             officer potentially returned to duty.

             [Id. at 2.]

      Directive 2020-5 next observes that “[t]he vast majority of law

enforcement officers . . . serve with honor and . . . courage . . .[, b]ut their

good work is easily undermined . . . whenever an officer breaches the public’s

trust.” Ibid. Underscoring the importance of deterrence, the Directive adds

the following:

             The likelihood of such misbehavior increases when
             officers believe they can act with impunity; it decreases
             when officers know that their misconduct will be
             subject to public scrutiny and not protected. The
             deterrent effect of this scrutiny will, in the end, improve
             the culture of accountability among New Jersey law
             enforcement.
                                         35
            [Ibid.]

      As noted before, Directive 2020-6 is addressed to three entities in the

Department -- the State Police, Division of Criminal Justice, and Juvenile

Justice Commission. The Directive adopts the above reasons and explains that

“[s]haring the identities of individuals who received major discipline will

allow for public scrutiny and improve the culture of accountability among the

Department’s law enforcement agencies.” Directive 2020-6 at 1.

      Directive 2020-6 also addresses the reason the new policy extends to

former employees:

            [M]any of our officers go on to serve with other law
            enforcement agencies, and the State at present lacks a
            licensing system to track such repeat disciplinary
            sanctions across agencies. Moreover, the sharing of
            identities will enable the public and policymakers to
            identify repeat offenders, and to hold the Department’s
            law enforcement agencies accountable for their
            response to patterns of discipline.          And, most
            importantly, the sharing of identities will help to build
            public confidence in the vast majority of officers . . .
            [and] will help to build significant trust between [the]
            officers and the communities they serve.

            [Id. at 2.]

      The Attorney General highlighted a number of the same concerns at oral

argument. Among others, he emphasized that releasing the names of officers


                                       36
subject to major discipline will enable the public to monitor the internal affairs

process and gauge, for example, if progressive discipline worked effectively or

if officers were promoted after repeated episodes of serious misconduct. In

addition, the Attorney General stressed why it is important to reveal prior

instances of serious misconduct by former or retired officers. If they seek

employment with other law enforcement agencies, their internal affairs file s

are available for review under the IAPP. ---
                                         See 2020 IAPP §§ 3.1.1, 3.1.2. That

is not the case, though, for officers looking to move to a sensitive, quasi-law-

enforcement position, like a security post in a public school or hospital, or a

similar position in the private sector. The public likewise would not have

access to the information.

      To be sure, the parties strongly disagree about the wisdom and

consequences of the Directives, and appellants offer a very different

perspective. They contend the Directives will embarrass officers and make

them and their families targets for retribution; undermine the integrity of the

investigatory process; chill cooperation from officers; discourage officers from

seeking treatment for alcohol or drug dependencies; undermine the command

structure in law enforcement agencies; have a negative effect on public safety;

and reveal the identities of victims and witnesses in domestic violence and

other matters. Appellants also believe the Attorney General’s rationale is

                                       37
flawed in that the new Directives will not achieve accountability and will add

nothing to a process that is already adequate. In addition, they contend the

Attorney General’s focus on what penalties are assessed, rather than on the

type of misconduct committed, renders the Directives over-inclusive and

arbitrary. 2, 3

       Disagreement over a policy, however, does not make it arbitrary,

capricious, or unreasonable. If an administrative action is consistent with

legislative policies, rests on a reasonable basis, reflects careful consideration


2
  “An employee may be subject to [major] discipline for: (1) Incompetency,
inefficiency or failure to perform duties; (2) Insubordination; (3) Inability to
perform duties; (4) Chronic or excessive absenteeism or lateness; (5)
Conviction of a crime; (6) Conduct unbecoming a public employee; (7)
Neglect of duty; (8) Misuse of public property, including motor vehicles; (9)
Discrimination that affects equal employment opportunity (as defined in
N.J.A.C. 4A:7-1.1), including sexual harassment; (10) Violation of Federal
regulations concerning drug and alcohol use by and testing of employees who
perform functions related to the operation of commercial motor vehicles, and
State and local policies issued thereunder; (11) Violation of New Jersey
residency requirements . . . ; and (12) Other sufficient cause.” N.J.A.C. 4A:2 -
2.3; see also N.J.A.C. 4A:2-3.1(c). Under the Administrative Code, “major
discipline” includes “[r]emoval, [d]isciplinary demotion, and [s]uspension or
fine for more than five working days at any one time.” N.J.A.C. 4A:2 -2.2(a).

       The Attorney General notes that disclosure of incidents resulting in
major discipline tracks lines drawn by the Civil Service Commission and
avoids “subjective or vague determinations” about “the kind of misconduct
that the public deserves to know about.”
3
  Amicus Chiefs of Police also submits that the retroactive nature of the
Directives makes them arbitrary and fundamentally unfair. We consider the
issue of retroactivity separately below.
                                        38
of the issues, and can otherwise satisfy the standard for appellate scrutiny, the

policy should be upheld. See In re Adoption of Amends., 392 N.J. Super. at

135-36. Here, the Attorney General exercised authority the Legislature placed

in his office to develop and revise disciplinary policies. He acted to enhance

public trust and confidence in law enforcement, to deter misconduct, to

improve transparency and accountability in the internal affairs process, and to

prevent officers from evading the consequences of their misconduct. The

Attorney General’s reasoned bases for acting were fully consistent with the

Department’s mandate. See In re Petition for Rulemaking, 117 N.J. at 325.

      The Directives implement a practice that is common in other

professions. When doctors, lawyers, judges, and other professionals are

disciplined for misconduct, their names are made public. See, e.g., N.J.S.A.

45:9-22.22(a), -22.23(7) to (8) (physicians, podiatrists, and optometrists); R.

1:20-9(m) (attorneys); R. 2:15-15(a), -20(b) (judges). The New Jersey

Division of Consumer Affairs lists the results of disciplinary actions against

accountants, architects, dentists, electrical contractors, engineers, nurses,

pharmacists, plumbers, real estate appraisers, and others on its website. See

Division of Consumer Affairs, https://www.njconsumeraffairs.gov/ (last

visited June 1, 2021) (select “Boards and Committees,” then choose the

applicable profession and select “Actions (Disciplinary and Other)”).

                                        39
      Once again, thoughtful concerns in opposition to a new policy are not

fatal to administrative action. The Attorney General’s decision to release the

names of law enforcement officers subject to major discipline is consistent

with his delegated authority and grounded in reason. It is not arbitrary,

capricious, or unreasonable.

                                        V.

      To the extent appellants continue to advance an ex post facto claim, we

agree with the Appellate Division that the release of officers’ names from

matters resolved before the Directives were issued does not violate the Ex Post

Facto Clause. In re Att’y Gen. Directives, 465 N.J. Super. at 149-52.

      “The Ex Post Facto Clause is ‘aimed at laws that “retroactively alter the

definition of crimes or increase the punishment for criminal acts. ”’” State v.

Perez, 220 N.J. 423, 438 (2015) (quoting Cal. Dep’t of Corr. v. Morales, 514

U.S. 499, 504 (1995)); see State v. Hester, 233 N.J. 381, 392 (2018). The

Directives do none of those things. Nor do they reflect a change in the law.

See State v. Purnell, 161 N.J. 44, 53 (1999) (noting that for retroactivity

purposes, “the threshold inquiry [is] whether the rule at issue is a ‘new rule of

law’” (alteration in original) (quoting State v. Afanador, 151 N.J. 41, 57

(1997))). In addition, a departmental rule or regulation that is civil and non -




                                        40
punitive is not subject to the Ex Post Facto Clause. See Riley v. State Parole

Bd., 219 N.J. 270, 292-93 (2014).

      The Attorney General’s authority is grounded in statutes enacted decades

ago. See N.J.S.A. 52:17B-4 (enacted in 1948); N.J.S.A. 52:17B-98 (enacted in

1970). And as discussed above in section III.A, the Attorney General has

advised officers for more than twenty years that their internal affairs records

might be released.

      Insofar as appellants challenge the manner in which the Attorney

General exercised his discretionary authority to change longstanding practice,

their claim emphasizes estoppel principles, to which we turn next.

                                         VI.

      Appellants argue that the Directives violate the doctrine of promissory

estoppel. There are four elements to a claim under the doctrine: “(1) a clear

and definite promise; (2) made with the expectation that the prom isee will rely

on it; (3) reasonable reliance; and (4) definite and substantial detriment.”

Goldfarb v. Solimine, 245 N.J. 326, 339-40 (2021) (quoting Toll Bros., Inc. v.

Bd. of Chosen Freeholders of Burlington, 194 N.J. 223, 253 (2008)).

      Promissory estoppel is an equitable doctrine that has its roots in contract law

but is distinct from a typical claim to enforce a contract. Goldfarb, 245 N.J. at




                                         41
340-41, 341 n.6. In that regard, we note that N.J.S.A. 40A:14-181 expressly

provides that IAPPs “shall not supersede any existing contractual agreements.”

      Appellants also rely on the related theory of equitable estoppel, which

requires a showing of “a knowing and intentional misrepresentation by the

party sought to be estopped under circumstances in which the

misrepresentation would probably induce reliance, and reliance by the party

seeking estoppel to his or her detriment.” In re Johnson, 215 N.J. 366, 379

(2013) (quoting O’Malley v. Dep’t of Energy, 109 N.J. 309, 317 (1987)); see

also Williston on Contracts § 8:3 (Lord ed. 2008).

      Principles of estoppel must be evaluated with care when a party seeks to

apply them against the government. See In re Johnson, 215 N.J. at 378

(“Equitable estoppel is rarely invoked against a governmental entity,

particularly when estoppel would ‘interfere with essential governmental

functions.’” (citations omitted) (quoting O’Malley, 109 N.J. at 316)); Harmon

v. Del. Harness Racing Comm’n, 62 A.3d 1198, 1200-01 (Del. 2013) (noting

that “as a general rule,” in the context of promissory estoppel claims, “the

‘state is not estopped in the exercise of its governmental functions by the acts

of its officers’” (quoting McCoy v. State, 277 A.2d 675, 676 (Del. 1971))).




                                       42
                                       A.

      Appellants submitted multiple certifications in support of their claim in

order to demonstrate that the Office of the Attorney General made clear

promises of confidentiality throughout the disciplinary process. The Appellate

Division observed that appellants pursued only a facial challenge to the

Directives. In re Att’y Gen. Directives, 465 N.J. Super. at 153-54. The court

also properly found it could not resolve estoppel claims on the existing record.

Id. at 153. Instead, the Appellate Division noted that individual officers could

pursue as-applied challenges within fourteen days of getting notice. Id. at 154-

55. The Attorney General asks the Court to provide guidance for those

potential challenges.

      Although the record is incomplete, it raises significant concerns in that it

suggests that officers who agreed to major discipline received assurances of

confidentiality. The Attorney General points out that since 2000, the IAP Ps

have stated the Attorney General and County Prosecutor could release the

names of officers who had been disciplined, and that law enforcement

executives could authorize access to internal affairs files “for good cause.”

See 2000 IAPP at 11-46; 2011 IAPP at 47; 2014 IAPP at 42; 2017 IAPP at 42;

2019 IAPP at § 9.6.2. The historical practice, however, is not so clear.




                                       43
      Each IAPP stresses that records of internal affairs investigations are

confidential and that files must be “clearly marked as confidential.” 1991

IAPP at 15; 1992 IAPP; 2000 IAPP at 11-46; 2011 IAPP at 47; 2014 IAPP at

42; 2017 IAPP at 42; 2019 IAPP at § 9.6.1. In addition, a series of

certifications in the record from the Superintendent of the State Police and

others assert that for many years, the internal affairs process has been replete

with promises of confidentiality and reassurances from state officials to

officers who agreed to discipline.

      Former Superintendent Joseph R. Fuentes submitted a certification in

which he explained that he was personally involved in disciplinary matters

during his tenure and had the ultimate responsibility to approve final

settlements and set penalties for State Troopers in disciplinary matters.

Fuentes Certif., Aug. 4, 2020, ¶ 26. He also had statutory responsibilities

relating to the disciplinary process. Pursuant to N.J.S.A. 53:1 -10, “[t]he

superintendent shall, with the approval of the governor, make all rules and

regulations for the discipline and control of the state police.”

      Among other statements, the Superintendent certified to the following:

            * “State Troopers were ordinarily extended a promise
            that such disciplinary matters would remain
            confidential and that their names and identities would
            not be released to the public.” Fuentes Certif., ¶ 27
            (emphases added).

                                        44
            * “The office of the State Attorney General is not just
            an observer of this process; rather [it is] an integral part
            in      constructing,   reviewing       and      approving
            confidentiality agreements in matters of General
            Discipline (subject to 30 or more days of suspension)
            . . . .” Ibid.

            * “I personally provided the assurance of
            confidentiality to many State Troopers under my
            command . . . .” Id. ¶ 28 (emphasis added).

            * “During my tenure with the State Police internal
            affair[s] files were always maintained as confidential
            and privileged documents.” Id. ¶ 32.

            * “State Troopers who were involved in an internal
            affairs investigation were advised that the process was
            confidential.” Id. ¶ 58.

            * “State Troopers who resolved disciplinary matters
            were advised that any settlements of disciplinary
            matters or plea agreements would remain confidential
            and that their identities would not be disclosed.” Id.
            ¶ 60 (emphasis added).

            * “In exchange for accepting a settlement a Trooper
            was promised confidentiality and a promise was also
            extended that it would not stand as a shaming incident
            for the remainder of his career.” Id. ¶ 69 (emphasis
            added).

      Trooper Wayne D. Blanchard, President of the State Troopers Fraternal

Association of New Jersey, certified as follows:



                                        45
            * “During the disciplinary process, . . . [t]he Trooper
            and the NJSP can enter a Voluntary Negotiated Plea
            Agreement and the Trooper is advised that it will
            remain strictly confidential and recorded in the
            member’s Discipline File and would not be released to
            the public.” Blanchard Certif., Aug. 5, 2020, ¶ 9.

            * “It is explained very clearly that if the matter is not
            adjudicated within the NJSP, the matter would be
            transmitted to the Office of Administrative Law for a
            hearing, if applicable, and from that point forward the
            matter is made public.” Ibid.

            * “The guarantee of confidentiality has caused many
            Troopers to enter into settlement agreements with the
            NJSP.” Id. ¶ 10 (emphasis added).

      Detective Sergeant Pete J. Stilianessis, president of the State Troopers

Non-Commissioned Officers Association, also submitted a certification. He

stated in broad terms as follows:

            * “Every disciplinary action assessed against State
            Troopers was premised upon express representations of
            confidentiality and privilege.” Stilianessis Certif.,
            ¶ 36.

            * “This express representation was formally extended
            to union representatives, individual troopers and their
            attorneys.” Id. ¶ 37.

            * “Confidentiality was assured and promised at every
            stage of the disciplinary process.” Id. ¶ 38.

            * “Command staff within the Division of State Police
            directly informed Troopers union representatives and

                                       46
              attorneys engaged within the disciplinary process, that
              the entire matter would be deemed privileged and
              confidential and would never be released to the public.”
              Id. ¶ 39.

      Stilianessis also quoted an anonymous trooper who certified that

“[d]uring the entrance of the negotiated settlement agreement, I was assured

that this matter was confidential and that it would not define my career.” Id.

¶ 69. Another anonymous trooper made a similar statement. Id. ¶ 70.

      In addition, Stilianessis noted that, as recently as 2019, the Attorney

General argued before the Appellate Division against the release of the name

of any State Trooper linked to a disciplinary charge. See id. ¶ 42. In a brief to

the Appellate Division in Libertarians for Transparent Government v. New

Jersey State Police, a case that involved an OPRA request, the Attorney

General argued that law enforcement officers are “entitled to . . . [a]

reasonable expectation of privacy” in their disciplinary history. Att’y Gen.

Br., Aug. 6, 2018, at 2; cf. 243 N.J. 515 (2020) (dismissing the appeal upon

stipulation of the parties). The Attorney General also argued that “[t]he

confidentiality interest supporting non-disclosure of information relating to

internal and criminal investigations of State Police members is significant .”

Id. at 7-8.




                                        47
      The Attorney General’s brief in Libertarians appears to validate part of

the certifications before the Court in this case. In particular, the office’s

written submission concedes

            [i]t is often the case that the subject of an internal
            affairs investigation agrees to accept culpability of
            some, or all of the charges brought against him or her
            and waives his or her right to formal administrative
            proceedings on the charges. By choosing to resolve the
            matter, and not bring the matter to a public forum, [the
            Trooper’s] identity is protected from public disclosure.
            Not only does this fact undoubtedly incentivize some
            troopers to agree to cooperate, but it also benefits the
            investigating unit by not having to expend as many
            resources to conclude an investigation yet still bring a
            favorable outcome.

            [Id. at 9-10 (emphasis added).]

The trial court in Libertarians accepted the State’s argument and declined to

order disclosure of the Trooper’s identity. After oral argument in 2019, the

Appellate Division affirmed for substantially the same reasons. 4

      The Attorney General oversees the Department of Law and Public

Safety, of which the State Police is a part. He has the ultimate authority to set

policy for the Department and can decide to change direction on matters of

policy. Although stated positions of the Attorney General may not necessarily


4
  We refer to the proceedings because they offer relevant context; we do not
suggest the rulings are precedential. See R. 1:36-3.

                                        48
amount to clear and definite promises, see Goldfarb, 245 N.J. at 340, it is

understandable for appellants to highlight prior public comments that support

their position as they advance equitable claims.

         In a related argument, appellants remind the Court that government

agencies must “turn square corners” in their dealings with others. See W.V.

Pangborne & Co., Inc. v. Dep’t of Transp., 116 N.J. 543, 561-62 (1989). We

do not find the Directives violated that standard. They reflect the considered

judgment of the Attorney General about public accountability of law

enforcement officers. At the same time, we recognize that an agency’s recent

formal statements can have a bearing on the equitable arguments appellants

raise.

         Among other reasons, the Attorney General contends that appellants’

estoppel argument should fail because disciplinary records are disclosed in

criminal cases to satisfy the requirements of Brady v. Maryland, 373 U.S. 83

(1963), and United States v. Giglio, 405 U.S. 150 (1972), and to respond to

civil discovery requests. But no promise of confidentiality could attach to

those affirmative legal obligations. In addition, those disclosures arise in a

rather different context. Discovery materials disclosed in those settings are not

made to the public and can be subject to a protective order or some other form

of oversight by the court. In contrast, the Directives require or invite the

                                        49
posting of twenty years of major disciplinary findings, with officers’ names

attached, on a public website.

                                        B.

      We cannot probe the certifications in the record or resolve appellants’

equitable claims. 5 We also recognize that information contained in the

certifications might be relevant to hundreds of potential individual challenges.

See Fuentes Certif., ¶ 16 (estimating there are nearly 500 cases involving

major discipline with the State Police that date back twenty years). To help

ensure that relevant issues are resolved in a uniform and efficient manner, we

exercise our supervisory authority to establish the following process. See N.J.

Const. art. VI, § 2, ¶ 3.

      A single Judge of the Superior Court will be designated to conduct a

broad-ranging evidentiary hearing. The hearing should explore the practice of

the State Police relating to disciplinary matters, and the question of

confidentiality, in particular, before the Directives were issued. All parties

and amici shall receive notice of the hearing and have the opportunity to




5
  To be clear, estoppel claims can be raised only by officers who settled their
disciplinary actions. Officers who contested accusations against them in the
course of a public hearing cannot claim they relied on a promise of
confidentiality. At oral argument, appellants estimated that ninety percent of
disciplinary cases are resolved through settlement agreements.
                                       50
participate. Both sides may present witnesses and documentary evidence ; they

may also probe the role of counsel from the Department of Law and Public

Safety.

      The judge shall make appropriate findings. If there is sufficient credible

evidence, the court, in its discretion, may resolve the issue of confidentiality

on a broad scale. In other words, if the court finds that promises of

confidentiality were made and relied on consistent with the appropriate legal

standards, see Goldfarb, 245 N.J. at 339-40; In re Johnson, 215 N.J. at 378, it

could bar the release of names of law enforcement officers subject to Directive

2020-6 for disciplinary matters settled before June 19, 2020. If the record does

not support such a conclusion for the entire group of officers, the court’s more

limited findings may be incorporated and made part of the record in individual

challenges that will likely follow. 6

      Depending on the outcome of the above hearing, State Troopers and law

enforcement officers in the Division of Criminal Justice and the Juvenile

Justice Commission (“Troopers”) are to file any as-applied challenges

afterward in the Superior Court in the nature of actions in lieu of prerogative

writs. See R. 4:69. The Attorney General shall first provide current and


6
  We do not retain jurisdiction. The outcome of the hearing is subject to the
ordinary rules of appellate procedure.

                                        51
retired Troopers notice of the proposed disclosure by personal service, in the

manner required by Rules 4:4-3(a), -4(a)(1), and -4(b)(1). 7 Current or retired

Troopers, in turn, are to file any actions within 45 days of receiving such

notice. R. 4:69-6(a). The additional time beyond 14 days, see In re Att’y Gen.

Directives, 465 N.J. Super. at 154-55, will enable Troopers to contact and

retain counsel, and interact with the Department before deciding whether to

proceed to court. Troopers’ names shall not be released during the 45-day

period.

      As part of the notice, the Attorney General shall identify a point of

contact in the Department from whom Troopers may seek additional

information. See id. at 155. The Attorney General has agreed to do so. At

oral argument, the Attorney General also represented that the office would

disclose relevant disciplinary files to Troopers on request. It is incumbent on

Troopers to ask for their files in a timely manner; the files should be disclosed

within two weeks of a request.

      In addition, the Attorney General represents that “no synopsis of

discipline will include the name of any victim, nor will it identify them by


7
  The Attorney General represents that his office has already given notice to
individuals affected by Directive 2020-6. It is unclear what type of notice was
provided.


                                       52
relationship to the offender (e.g., ex-spouse or child).” Like the Appellate

Division, we urge the Attorney General to take further steps to protect the

identity of victims of domestic violence, including extra redactions and

advance notice to victims in appropriate cases. See id. at 155 n.6. We also

accept the Attorney General’s representation that no synopsis will be published

for Troopers known to be deceased.

      The trial court shall employ specialized case management to expedite the

proceedings. See R. 4:69-4. Until a challenge is resolved by the trial court,

and subject to any stays entered pending appeal, the challenger’s identity shall

not be released. To that end, cases may be filed with fictitious names in the

caption, and courts may enter appropriate protective orders. As to the merits,

the challengers have the burden to prove why they should prevail.

      We do not separately address potential challenges that may arise if or

when local chief law enforcement executives decide to release names of

officers involved in historical incidents of misconduct, pursuant to Directive

2020-5. The record contains memos from three County Prosecutors in Bergen,

Essex, and Union Counties, and a certification relating to the City of Paterson.

They set forth different approaches to publish the names of officers subject to

major discipline for certain types of misconduct dating back to 2000 or 2014.

The record is not as developed about promises of confidentiality relating to

                                       53
settlements reached before June 2020. Nor does it address other prosecutors or

municipalities.

      If parties seek to challenge orders by chief law enforcement executives ,

pursuant to Directive 2020-5, on estoppel grounds, they may file an

application with the Assignment Judge in their respective vicinages.

Assignment Judges have the authority to set up a process similar to the one

outlined above for State Troopers -- a broad-based evidentiary hearing about

an agency’s disciplinary practices, followed by individual as-applied

challenges, if necessary. The procedures outlined above for as-applied

challenges brought by Troopers would apply as well.

                                       C.
      The Directives also apply prospectively. For major discipline imposed

after the Attorney General issued the Directives, officers can expect that their

identities will be released to the public. They may challenge disciplinary

findings in the ordinary course. That process can vary based on the agency

involved and the jurisdiction in which it operates. Compare N.J.A.C. 4A:2-2.1

to -2.13 (Civil Service jurisdictions), with N.J.S.A. 40A:14-147 to -151 (non-

Civil Service jurisdictions).




                                       54
        The framework outlined in section VI.B applies only to historical cases

of major discipline, imposed before the Directives were issued, in which

officers challenge the release of their names on estoppel grounds.

                                       VII.
        Defendants raise a number of additional arguments. They claim the

Directives violate their rights to substantive and procedural due process and

equal protection; run afoul of the APA; impair their constitutional right to

contract; and violate their constitutional right to collective negotiations. As to

those points, we affirm the judgment of the Appellate Division largely for the

reasons stated in Judge Accurso’s thoughtful opinion. See In re Att’y Gen.

Directives, 465 N.J. Super. at 155-61.

                                       VIII.
        For the reasons outlined above, we modify and affirm the judgment of

the Appellate Division. In a separate order, we also designate a single Judge

of the Superior Court to conduct the broad-based hearing described in section

VI.B.



    JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and PIERRE-LOUIS join in CHIEF JUSTICE RABNER’s opinion.




                                         55